I concur with the holding herein that the injunction issued by this court stayed the order below and thus rendered the action of the Council of the city of Fairview Park void. Further, I agree that *Page 39 
this matter must be remanded for a hearing in which appellant may cross-examine the witnesses and it is my opinion that all the interested parties may offer new or additional evidence.Dudukovich v. Housing Authority (1979), 58 Ohio St.2d 202,206-207, 12 O.O. 3d 198, 201-202, 389 N.E.2d 1113, 1116-1117;Cahill v. Dayton Bd. of Zoning Appeals (1986), 30 Ohio App.3d 236,237, 30 OBR 394, 395, 507 N.E.2d 411, 413 (both construing R.C. 2506.03).